...Case 1:20-cr-00098-JMS    Document 18 Filed 10/15/20 Page 1 of 24          PageID #: 66



                                                                               FILED IN THE
                                                                     UNITED
                                                                     UN ITED STATES
                                                                             STA TES DISTRICT COURT

  KENll M. PRICE #10523
  United States Attorney .       SEALED                                    DISTRICT OF HAWAII
                                                                          Oct 15, 2020 4:30 pm
                                                                      Michelle
                                                                      M ich elle Rynne,   Clerk
                                                                                 Ry n ne, C lerk of  Court
                                                                                                 o f Court

  District of Hawaii             BY ORDER OF THE COURT

  MOHAMMAD KHATIB
  Assistant U.S. Attorney
  Room 6100, PJKK Federal Building
  300 Ala Moana Blvd.
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Facsimile: (808) 541-2958
  Emails:     Mohammad.Khatib@usdoj.gov

  Attorneys for Plaintiff
  UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll


  UNITED STATES OF AMERICA,                 )   CR. NO.    20-00098 JMS
                                            )
                       Plaintiff,           )   INDICTMENT
                                            )
       vs.                                  )   [21 U.S.C. §§ 841(a)(l), 841(b)(l)(A),
                                            )   841(b)(l)(C), and 846; 18 U.S.C.
  ALEXANDER HERNANDEZ,                  (01))   §§ 922(g)(l) and 924(c)(l)(A)]
     aka "Fernando" "Rolando"               )
     and "Nando "
                  '                         )
                '
  JAMES FERREIRA,                       (02))
     aka "Uncle,"                           )
  KINCAID OLAYAN,                       (03))
     aka "Kaimana" and "Mana,"              )
  PATRICKRIBUCA,                        (04))
  JEREMY JAVILLO,                       (05))
     aka "Jermz"                            )
  JAYPAGAY,'                            (06))
  LISA HONG,                            (07))
  JAMES DEMELLO,                        (08))
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 2 of 24         PageID #: 67




  aka "Jay" and "J.R.,"                       )
BRANDON PERREIRA, and                    (09) ).
DANIEL KUSHIYAMA,                        (10))
  aka "D"                                      )
         '
                                               )
     Defendants.                               )
~~~~~~~~~)
                                    INDICTMENT

The Grand Jury charges:

                              Introductory Allegations

At times material to the Indictment:

      1.     ALEXANDER HERNANDEZ, aka "Fernando," "Rolando" and

"Nando," the defendant, was a resident of California who distributed substantial

amounts of methamphetamine in Hawaii, including, but not limited to, Hawaii

Island, Maui, and Oahu. HERNANDEZ often flew between California and Hawaii

to distribute methamphetamine to JAMES FERREIRA, aka "Uncle," PATRICK

RIBUCA, the defendants, and others known and unknown, and to collect the cash

proceeds of his drug trafficking.

      2.     JAMES FERREIRA, aka "Uncle," the defendant, was a resident of

Oahu, Hawaii who     distrib~ted    methamphetamine in Hawaii, including, but not

limitedto, Hawaii Island, Maui, Molokai, and.Oahu. FERREIRA had both mainland

                                           2
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 3 of 24        PageID #: 68




and Hawaii-based sources of supply for illegal narcotics, including HERNANDEZ,

PATRICK RIBUCA, and JEREMY JAVILLO, aka "Jermz," the defendants.

       3.   KINCAID OLAYAN, aka "Kaimana" and "Mana," the defendant, was

a resident of Las Vegas, Nevada who, as a broker and facilitator, distributed and

caused to be distributed wholesale amounts of methamphetamine in Hawaii.

Namely, OLAYAN introduced HERNANDEZ to FERREIRA, and others, known

and unknown.

       4.   PATRlCK RIBUCA, the defendant, was a resident of Oahu, Hawaii

who distributed wholesale amounts of methamphetamine in Hawaii, including to

FERREIRA.

       5.   JEREMY JAVILLO, aka, "Jermz," the defendant, was a resident of

Oahu, Hawaii who distributed wholesale amounts of methamphetamine in Hawaii,

including to FERREIRA and LISA HONG, the defendants. JAVILLO engaged in

drug trafficking while he was on federal supervised release.

       6.   JAY PAGAY, the defendant, was a resident of Maui, Hawaii who

distributed methamphetamine in Hawaii. PAGAY purchased methamphetamine

from    FERREIRA      and   attempted    to   purchase   methamphetamine    from

HERNANDEZ.

                                         3
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 4 of 24      PageID #: 69




      7. .   LISA HONG, the defendant, was a resident of Oahu, Hawaii who

distributed methamphetamine in Hawaii. HONG was FERREIRA's girlfriend and

the two shared methamphetamine supply.

      8.     JAMES DEMELLO aka "Jay" and "J.R.," the defendant, was a resident

of Oahu, Hawaii who distributed methamphetamine in Hawaii. DEMELLO was a

close associate of FERREIRA who served as FERREIRA's "runner" and otherwise

assisted FERREIRA with drug trafficking.

      9.     BRANDON PERREIRA, the defendant, was a resident of Oahu,

Hawaii who distributed methamphetamine in Hawaii. PERREIRA was a close

associate of JAVILLO, who served as JAVILLO's "runner" and otherwise assisted

JAVILLO with drug trafficking.

      10.    DANIEL KUSHIYAMA, aka "D," the defendant, was a resident of

Oahu, Hawaii who distributed methamphetamine in Hawaii. KUSIDYAMA was a

close associate of JAVILLO, who served as JAVILLO's "runner" and otherwise

assisted JAVILLO with drug trafficking.




                                          4
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 5 of 24             PageID #: 70




                                      Count 1
                            Drug Trafficking Conspiracy
                                 (21 u.s.c. § 846)

      11.    From a precise date unknown, but by at least in or about January 2019,

and continuing to on or about May 12, 2020, within the District of Hawaii and

elsewhere, ALEXANDER HERNANDEZ, aka "Fernando," "Rolando" and

''Nando," JAMES FERREIRA, aka "Uncle," KINCAID OLAYAN, aka "Kaimana"

and "Mana," PATRICKRIBUCA, JEREMY JAVILLO,-aka "Jermz,"JAYPAGAY,

LISA HONG, JAMES DEMELLO, aka "Jay" and "J.R.," BRANDON PERREIRA,

and DANIEL KUSHIYAMA, aka "D,'' the defendants, and others known and

unknown, did knowingly and intentionally combine, conspire, confederate, and

agree with each other and others to violate th.e controlled substances laws of the

United States.

      12.    It was a part and an object of the conspiracy that HERNANDEZ,

FERREIRA, OLAYAN, RIBUCA, JAVILLO, PAGAY, HONG, DEMELLO,

PERREIRA, and KUSHIYAMA, the defendants, and others known and unknown,

would and did distribute and possess with intent to distribute a controlled substance,

in violation of Title 21, United States Code, Section 841(a)(l).



                                          5
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 6 of 24             PageID #: 71




      13.    The controlled substance that HERNANDEZ, FERREIRA, OLAYAN,

RIBUCA,      JAVILLO,      PAGAY,       HONG,      DEMELLO,        PERREIRA,       and

KUSHIYAMA, the defendants, and others known and unknown, conspired to

distribute and possess with intent to distribute was 50 grams or more of

methamphetamine, its salts, isomers, and salts of its isomers, a schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841(b)(l)(A).

                     The Manner and Means of the Conspiracy

      14.    The manner and means by which the defendants and others sought to

accomplish the object of the conspiracy included, among others, the following:

             a.     On or about July 19, 2019, FERREIRA sold approximately a half

pound (224.2 grams) of methamphetamine supplied by HERNANDEZ to a

cooperating source and an undercover Drug Enforcement Administration task force

officer for $3,000.00.

             b.     On or about December 24, 2019, FERREIRA flew from

Honolulu, Hawaii to Las Vegas, Nevada. While in Las Vegas, OLAYAN arranged

for FERREIRA to purchase methainphetamine from another person not charged

herein.

                                          6
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 7 of 24             PageID #: 72




             c.     On or about December 25, 2019, FERREIRA called DEMELLO.

During the conversation, DE1\.1ELLO told FERREIRA, in substance and in part, that

he drove HONG to the house of JAVILLO, but that HONG "only bought like 2p,"

meaning methamphetamine, "for, uh, 1125."

             d.     The same day on or about December 25, 2019, FERREIRA

called HONG and asked, in substance and in part, "how come you never pick up the

whole, the whole thing?" HONG explained, in substance and in part, that JAVILLO

told her the methamphetamine was "450." HONG added, in substance and in part,

that she knew ''that the stuff from Jennz is good cuz J.R. told me last night he tried

it." FERREIRA responded, in substance and in part, that JAVILLO "meant 45 for

the whole thing" and that HONG should "go get it from him," meaning JAVILLO,

because it would be hard for FERREIRA to "make moves with that little bit,"

meaning the "2p" of methamphetamine.

             e.    The same day on or about December 25, 2019, FERREIRA

called JAVILLO and told him, in substance and in part, to give HONG "the balance

you know for the whole" because she was "solid" and FERREIRA had his "guys on

standby," meaning other distributors who needed drugs.



                                          7
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 8 of 24         PageID #: 73




            f.     On or about December 30, 2019, FERREIRA mailed a package

containing approximately one pound (408.0 grams) ofmethamphetamine from Las

Vegas to his home in Honolulu.

            g.     On or about January 1, 2020, OLAYAN called FERREIRA.

During the conversation, FERREIRA stated, in substance and in part, "I waiting for

da kine, the package man." OLAYAN responded, in substance and in part, "this

why I checking in wit you, brah."

            h.     On or about January 2, 2020, JAVILLO and FERREIRA agreed

to purchase methamphetamine from RIBUCA.

            1.    The same day on or about January 2, 2020, JAVILLO called

FERREIRA. During the conversation, JAVILLO stated, in substance and in part,

that he would send his "boy D," meaning KUSHIYAMA, who would be driving a

"white truck" to pick up the drugs from FERREIRA.

            j.    The same day on or about January 2, 2020, FERRIERA sent a

text message to RIBUCA, asking, in substance and in part, "Can do 1 more."

RIBUCA wrote back, in substance and in part, "Just come."

            k.    The same day on or about January 2, 2020, RIBUCA supplied

approximately one pound (448. 7 grams) of methamphetamine to FERREIRA.

                                        8
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 9 of 24             PageID #: 74




             I.    The same day on or about January 2, 2020, FERREIRA called

JAVILLO. During the conversation, in substance and in part, FERREIRA stated

"[I] get one, but see I need, I need some too," meaning RIBUCA only sold one pound

of methamphetamine to FERRIERA, who also needed drugs. JAVILLO responded,

in substance and in part, "What we can half um then," to which FERREIRA replied,

in substance and in part, "I'll give to your boys and then da kine, just go split um."

JAVILLO agreed and stated, in substance and in part, "I going split um over here

and then have um drop um to you."

             m.    The same day on or about January 2, 2020, FERREIRA delivered

the methamphetamine supplied by RIBUCA to KUSHIYAMA and PERREIRA,

who were in a white truck driven by KUSIIlYAMA.

             n.    The same day on or about January 2, 2020, KUSHIYAMA and

PERREIRA were stopped by law enforcement as they drove to .deliver the

methamphetamine to JAVILLO.          Approximately one pound (448. 7 grams) of

methamphetamine was seized.

             o.    The same day on or about January 2, 2020, JAVILLO called

FERREIRA to discuss what to do about the seized methamphetamine. During the

conversation, JAVILLO said, in substance and in part, "no worry I goin cover, I goin

                                          9
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 10 of 24            PageID #: 75




 cover da whole tiring, you nah mean, the tiring was my responsibility or whateva but,

 I jus goin cover da whole, but fuck is there any way that, is any way that we can get

 sometiring?" FERREIRA responded, in substance and in part, "I try call um,"

 meaning RIBUCA, "right now."

               p.   The same day on or about January 2, 2020, RIBUCA supplied

 additional methamphetamine to FERREIRA. Subsequently, FERREIRA distributed

 the methamphetamine to PERREIRA who picked up the drugs on behalf of

 JAVILLO.

               q.    On or about January 4, 2020, DEMELLO called FERREIRA.

 During the conversation, DE1\1ELLO asked, in substance and in part, ''what time

 you like go back to the storage?" FERREIRA responded by instructing DE1\1ELLO,

 in substance and in part, "go over there and da kine stir that shit," meaning

 methamphetamine, and "flip 'em over that way she dry, you know what I mean?"

 DE1\1ELLO acknowledged and stated, in substance and in part, "Yeah," he

 under~tood.


               r.   On or about January 7, 2020, HERNANDEZ flew from Hilo,

 Hawaii to Honolulu, Hawaii and went to the Sand Island area where FERREIRA

 introduced him to JAVILLO for the putpose of con_ducting future drug transactions.

                                          10
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 11 of 24            PageID #: 76




              s.    On or about January 9, 2020, FERREIRA called DEMELLO.

 During the conversation, FERREIRA asked, in substance and in part, "how much

 ounces you get left?" DEMELLO replied, in substance and in part, that he had "70

 or 100 grams or something" in storage.       Subsequently, FERREIRA instructed

 PEMELLO, in substance and in part, to sell one ounce of methamphetamine to

 another person not charged herein, and in exchange, DEMELLO could take "one

 half ounce" for "the work that you put in." DEMELLO agreed and stated, in

 substance and in part, "I going jump in the shower first, then I going meet him."

             t.     On or about January 11, 2020, FERREIRA called PAGAY.

During the conversation, FERRIERA asked, in substance and in part, if the "box"

was ready to ship and "how much exactly have inside coming back?" PAGAY

replied, in substance and in part, "10," meaning $10,000.00 of drug proceeds.

FERREIRA instructed PAGAY, in substance and in part, "Don't use the address.

I'll give you another address."

             u.     On or about January 22, 2020, a parcel from Maui was about to

be delivered to a house adjacent to DEMELLO's, but a male coming from

DEMELLO's house intercepted the parcel from the mailman.



                                         11
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 12 of 24            PageID #: 77




             v.     On or about January 25, 2020, HERNANDEZ and FERREIRA

 flew from Oahu to Maui where FERREIRA introduced HERNANDEZ to PAGAY

 for the purpose of conducting future drug transactions.

             w.     On or about February 1, 2020, HERNANDEZ called

FERRIERA. During the conversation HERNANDEZ said, in substance and in part,

that ''there's a little delay," and that "it," referring to methamphetamine, would "be

there exactly on Monday." HERNANDEZ also stated, in substance and in part, that

he would "call Maui," referring to PAGAY, "and let them know what's going on

cuz he was telling me that they need their work," meaning methamphetamine.

             x.     On or about February 4, 2020, HERNANDEZ flew to Maui to

supply PAGAY with methamphetamine.            Before they could conduct the drug

transaction, however, PAGAY was arrested by law enforcement in possession of

approximately two ounces (55.8 grams) of methamphetamine and a Firearms Import

and Export .25 caliber pistol.

             y.     The same day on or about February 4, 2020, PAGAY called

FERREIRA. During the conversation, PAGAY revealed that he had been arrested.

FERREIRA asked, in substance and in part, "With the guy's stuff?" PAGAY

responded,.in substance and in part, ''No, no, no, not with his stuff, no fucking way

                                         12
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 13 of 24            PageID #: 78




 ... we neva even da kine yet," meaning HERNANDEZ had not yet distributed

methamphetamine to PAGAY. FERREIRA replied, in substance and in part, "Good

thing you neva have his stuff."

                 z.   The following day on or about February 5, 2020, FERREIRA

 called HERNANDEZ. During the conversation FERREIRA explained, in substance

 and in part, that he spoke to PAGAY and told him that he was "going to have to step

back" because HERNANDEZ no longer "felt comfortable working" with him due

to his arrest.

       All in violation of Title 21, United States Code, Section 846.



                                      Count2
     Distribution of and Possession with Intent to Distribute Methamphetamine
                     (21 U.S.C. §§ 841(a)(l) and 841(b)(l)(A))

       15.       On or about July 19, 2019, within the District of Hawaii, JAMES

FERREIRA, aka "Uncle," the defendant, did knowingly and intentionally distribute

and possess with intent to distribute 50 grams or more of methamphetamine, its salts,

isomers, and salts of its isomers, a schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and

841(b)(l)(A).

                                          13
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 14 of 24               PageID #: 79




                                    Count3
         Attempted Possession with Intent to Distribute Methamphetamine
                 (21 U.S.C. §§ 841(a)(l), 84l(b)(l)(A), and 846)

       16.   On or about December 30, 2019, within the District of Hawaii, JAMES

FERREIRA, aka "Uncle," the defendant, did knowingly and intentionally attempt to

possess with intent to distribute 50 grams or more of methamphetamine, its salts,

isomers, and salts of its isomers, a schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l),

 84l(b)(l)(A), and 846.



                                       Count4
   Distribution of, Possession with Intent to Distribute, and Attempted Possession
                     with Intent to Distribute Methamphetamine
                   (21 U.S.C. §§ 841(a)(l), 841(b)(l)(A), and 846)

       17.   On or about January 2, 2020, within the District of Hawaii, JAMES.

FERREIRA, aka "Uncle," PATRICKRIBUCA, JEREMY JAVILLO, aka "Jermz,"

BRANDON PERREIRA, and DANIEL KUSIDYAMA, aka "D," the defendants,

did knowingly and intentionally distribute, possess with intent to distribute, and

attempt to possess with intent to distribute 50 grams or more of methamphetamine,

its salts, isomers, and salts of its isomers, a schedule II controlled substance.


                                           14
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 15 of 24            PageID #: 80




       All   iii violation of Title 21, United States Code, Sections 841(a){l),
 841(b)(l){A), and 846.



                                          Count 5
                  Possession with Intent to Distribute Methamphetamine
                       (21 U.S.C. §§ 84l{a){l) and 841(b)(l){A))

       18.    On or about February 4, 2020, within the District of Hawaii, JAY

PAGAY, the defendant, did knowingly and intentionally possess with intent to

distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its

isomers, a schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 84l{a){l) and

841 (b)(1 ){A).



                                     Count6
        Possession of a Firearm in Furtherance of a Drug Trafficking Crime
                .          (18 U.S.C. § 924(c)(l)(A)(i))

       19.    On or about February 4, 2020, within the District of Hawaii, JAY

PAGAY, the defendant, did knowingly possess a firearm, namely, a F:irearms Import

and Export .25 caliber pistol, in furtherance of a drug trafficking crime for which he

may be prosecuted in a court of the United States, namely, the drug trafficking crime

                                          15
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 16 of 24           PageID #: 81




alleged in Count 5 of this Indic~ent.

      All in violation of Title 18, United States Code, Section 924(c)(l)(A)(i).

                                     Count?
                         Felon in Possession of a Firearm
                      (18 U.S.C. §§ 922(g)(l) and 924(a)(2))

      20.    On or about March 9, 2020, within the District of Hawaii, JANIES

FERREIRA, aka "Uncle," the defendant, having previously been convicted of a

crime punishable by imprisonment for a term exceeding one year, and knowing that

he had been convicted of such a crime, did knowingly possess a firearm, namely, a

Colt .45 caliber pistol, said firearm having been previously shipped and transported

in interstate and foreign commerce.

      All in violation of Title 18, United States Code, Sections 922(g)(l) and

924(a)(2).



                                     Count 8
                         Felon in Possession of a Firearm
                      (18 U.S.C. §§ 922(g)(l) and 924(a)(2))

      21.    On or about March 9, 2020, within the District of Hawaii, JANIES

DEI\.1ELLO, aka "Jay" and "J.R.," the defendant, having previously been convicted

of a crime punishable by imprisonment for a term exceedin~ one year, and knowing

                                        16
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 17 of 24            PageID #: 82




 that he had been convicted of such a crime, did knowingly possess a firearm, namely,

 a Colt .45 caliber pistol and a Smith & Wesson .38 caliber revolver, each firearm

 having been previously shipped and transported in interstate and foreign commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(l) and

 924(a)(2).



                                      Count9
                          Felon in Possession of a Firearm
                       (18 U.S.C. §§ 922(g)(l) and 924(a)(2))

       22.    On or about March 9, 2020, within the District of Hawaii, LISA HONG,

the defendant, having previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, and knowing that she had been

convicted of such a crime, did knowingly possess a firearm, namely, a Colt .45

 caliber pistol, said firearm having been previously shipped and transported in

interstate and foreign commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(l) and

924(a)(2).




                                         17
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 18 of 24             PageID #: 83




                                        Count 10
                 Possession with Intent to Distribute Methamphetamine
                      (21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(A))

       23.    On or about May 21, 2020, within the District of Hawaii, PATRICK

RIBUCA, the defendant, did knowingly and intentionally possess with· intent to

 distribute 50 grams or more of methamphetamine, its salts, isomers, and salts of its

 isomers, a schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 84l(a)(l) and

 841(b)(l)(A).



                                       Count 11
                          Distribution of Methamphetamine
                      (21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(A))

       24.    On or about June 30, 2020, within the District of Hawaii and elsewhere,

ALEXANDER HERNANDEZ, aka "Fernando," "Rolando" and "Nando," the

 defendant, did knowingly and intentionally distribute 50 grams or more of

methamphetamine, its salts, isomers, and salts of its isomers, a schedule II controlled

 substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and

 841(b)(l)(A).

                                          18
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 19 of 24               PageID #: 84




                                First Forfeiture Notice

       25.   The allegations set forth in paragraphs 1-18, 23, and 24 of this

 Indictment are hereby re-alleged and incorporated by reference as though set forth

in full herein for the purpose of noticing forfeiture pursuant to Title 21, United States

 Code, Section 853.

       26.   The United States hereby gives notice that, pursuant to Title 21, United

 States Code, Section 853, upon conviction of the offenses in violation of Title 21,

United States Code, Sections 84l(a)(l) and 846, charged in Counts 1-5, 10, and 11

 of this Indictment, ALEXANDER HERNANDEZ, aka ''Fernando," "Rolando" and

''Nando " JAMES FERREIRA aka "Uncle " KINCAID OLAYAN aka "Kaimana"
       '                '          '                '
and "Mana," PATRICKRIBUCA, JEREMY JAVILLO, aka "Jermz," JAYPAGAY,

LISA HONG, JAMES DEMELLO, aka "Jay" and "J.R.," BRANDON PERREIRA,

and DANIEL KUSIDYAMA, aka "D," the defendants, shall forfeit to the United

States of America any and all property constituting, or derived from, any proceeds

obtained, directly or indirectly, as the result of such offense and any and all property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offenses, including but not limited to:




                                           19
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 20 of 24          PageID #: 85




             a.    $60,300.00 in United States currency seized from the residence

 ofPATRJCKRIBUCA on May 21, 2020;

             b.    $18,000.00 in United States currency seized from the residence

 of ALEXANDER HERNANDEZ, aka "Fernando," "Rolando" and "Nando," on

 July 16, 2020;

             c.    One Firearms Import and Export .25 caliber pistol, bearing serial

 number D708664, seized from a vehicle driven by JAY PAGAY on February 4,

 2020;

             d.    Seven rounds of Remington .25 caliber ammunition seized from

 a vehicle driven by JAY PAGAYon February 4, 2020;

             e.    One Colt .45 caliber pistol, bearing serial number SF38107,

 seized from Hawaii Self Storage Unit 4023P, located at 98-138 Hila Place, Pearl

 City, Hawaii 96782, on March 9, 2020;

             f.    Four .45 caliber magazines seized from Hawaii Self Storage Unit

 4023P, located at 98-138 Hila Place, Pearl City, Hawaii 96782, on March 9, 2020;

             g.    One Smith & Wesson .38 caliber revolver, bearing serial number

 352J81, seized from Hawaii Self Storage Unit 4023P, located at 98-138 Hila Place,

 Pearl City, Hawaii 96782, on March 9, 2020; and

                                         20
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 21 of 24                PageID #: 86




                h.    Five rounds of .3 8 caliber ammunition seized from Hawaii Self

 Storage Unit 4023P, located at 98-138 Hila Place, Pearl City, Hawaii 96782, on

 March 9, 2020.

       27.      Ifby any act or omission of the defendants, any of the property subject

 to forfeiture described in the previous paragraph:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction of the court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be divided

                without difficulty;

 the United States of America shall be entitled to forfeiture of substitute property,

 pursuant to Title 21, United States Code, Section 853(p).



                                 Second Forfeiture Notice

       28.      The allegations set forth in paragraphs 1-14, and 19-22 of this

 Indictment are hereby realleged and incorporated by reference for the purpose of



                                             21
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 22 of 24                PageID #: 87




 noticing forfeiture pursuant to Title 18, United States Code, Section 924(d)(l), and

 Title 28, United States Code, Section 2461 (c).

        29.   The United States hereby gives notice to the defendants that, upon

 conviction of the offenses in violation of Title 18, United States Code, Sections

 922(g) and 924(c), set forth in Counts 6-9 of this Indictment, JAMES FERREIRA,

 aka "Uncle," JAY PAGAY, LISA HONG, and JAMES DElvffiLLO, aka "Jay" and

 "J.R.," the defendan~s, shall forfeit to the United States any firearms and ammuniti~n

 involved in or used in that violation of law, including but not limited to:

              a.     One Firearms Import and Export .25 caliber pistol, bearing serial

number 0708664, seized from a vehicle driven by JAY PAGAY on February 4,

2020;

              b.     Seven rounds of Remington .25 caliber ammunition seized from

a vehicle driven by JAY PAGAY on February 4, 2020;

              c.     One Colt .45 caliber pistol, bearing serial number SF38107

seized from Hawaii Self Storage Unit 4023P, located at 98-138 Hila Place, Pearl

City, Hawaii 96782, on March 9, 2020;

              d.    Four .45 caliber magazines seized from Hawaii Self Storage Unit

4023P, located at 98-138 Hila Place, Pearl City, Hawaii 96782, on March 9, 2020;

                                           22
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 23 of 24             PageID #: 88




              e.    One Smith & Wesson .38 caliber revolver, bearing serial number

 352J81, seized from Hawaii Self Storage Unit 4023P, located at 98-138 Hila Place,

 Pearl City, Hawaii 96782, on March 9, 2020; and

              f.    Five rounds of .3 8 caliber ammunition seized from Hawaii Self

 Storage Unit 4023P, located at 98-138 Hila Place, Pearl City, Hawaii 96782, on

 March 9, 2020.

       30.    Ifby any act or omission of the defendants, any of the property subject

 to forfeiture described in the previous paragraph:

              a.    cannot be located upon the exercise of due diligence;

              b.    has been transferred or sold to, or deposited with, a third party;

              c.    has been placed beyond the jurisdictfon of the court;

              d.    has been substantially diminished in value; or

              e.    has been commingled with other property which cannot be

 subdivided without difficulty;

the United States will be entitled to forfeiture of substitute property up to the value

 of the property described above in the previous paragraph, pursuant to Title 21,




                                          23
Case 1:20-cr-00098-JMS Document 18 Filed 10/15/20 Page 24 of 24             PageID #: 89




 United States Code, Section 853(p), as incorporated by Title 28, United States Code,

 Section 2461(c).

       DATED:              October 15
                    ~~~~~~~~-
                                               2020, in Honolulu, Hawaii.

                                               A TRUE BILL

                                               Isl Foreperson
                                               FOREPERSON




KENil M. PRICE




Assistant United States Attorney




United States v. Alexander Hernandez, et al.
Indictment
Cr. No. 20-00098 JMS

                                         24
